RESOLUCIÓN
Vista la propuesta del Colegio de Abogados de Puerto Rico en tomo a las Reglas 2, 6(A)(3), 6(C), 7(B) y 9(B) del *675Reglamento sobre el Uso de Fondos del Colegio de Aboga-dos de Puerto Rico Provenientes de Cuotas y Venta de Es-tampillas, el Tribunal Supremo adopta las enmiendas si-guientes:
1. A la Regla 2 se le añade el inciso (C), que leerá:

Toda agrupación ajena al Colegio que utilice las instalaciones del Colegio para celebrar actividades de segunda categoría pa-gará una cuota que se establecerá de acuerdo con las normas tarifarias del Colegio.

El anterior inciso (C) se convierte en inciso (Ch).
2. A la Regla 6(A) se le añade el subinciso (3), que leerá:

la clasificación o costo de cualquier actividad no presupues-tada que surja durante el año sufragada mediante cuotas des-tinadas a las actividades de primera categoría.

Al inciso (C) se le añade, luego de “actividades” y antes de “las sumas”, la frase: “o que luego objetaron la celebración de actividades de segunda categoría no presupuestadas. Además, una penúltima oración que leerá: “La Junta Revisora devolverá todos los fondos a los objetores dentro de un término razonable.”
3. A la Regla 7(B) se le añade la frase: “a menos que dicho porcentaje sea menor que el cinco (5) por ciento del total del presupuesto anual, en cuyo caso el porcentaje de reserva será un cinco (5) por ciento del total de las cuotas.”
4. A la Regla 9(B) se le añade, luego de “recurso” y antes de “se”, la frase: “que impugne partidas presupuestadas.” Se añade, además, una penúltima oración que leerá:

Todo recurso que impugne partidas no presupuestadas se per-feccionará dentro de los diez (10) días siguientes al evento o partida.

Se une a esta Resolución el texto completo del Regla-mento, según enmendado.

Publíquese.

*676Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López y la Juez Asociada Señora Naveira de Rodón no intervinieron.
(Fdo.) Francisco R. Agrait Liado Secretario General